Citation Nr: 0925586	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-25 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

4.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  

In July 2006, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record and has been reviewed.  

At the July 2006 hearing, the Veteran raised the issue of 
entitlement to service connection for tinnitus.  This issue 
is not inextricably intertwined with the current appeal and 
is, therefore, referred to the RO for appropriate action.  

The Board has recharacterized the issues on appeal as the 
United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, --- Vet. App. ----, No. 
07-0558, slip op. at 4 (Feb. 17, 2009).  In this case, the 
evidence shows that the Veteran has been diagnosed with a 
bipolar disorder, a depressive disorder not otherwise 
specified versus alcohol and crack induced mood disorder, an 
anxiety disorder, and a mood disorder, as well as PTSD.

The issues of entitlement to service connection for 
hepatitis C and an acquired psychiatric disorder other than 
PTSD are addressed in the REMAND portion of the decision 
below and are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the RO's 
September 2004 assignment of an initial noncompensable rating 
for bilateral hearing loss.  

2.  At the July 2006 hearing, the Veteran expressed his 
desire to withdraw from appellate review his claim for an 
initial compensable rating for bilateral hearing loss.  A 
written transcription of the Veteran's testimony is of 
record.  

3.  The Veteran is diagnosed with posttraumatic stress 
disorder (PTSD).  

4.  Evidence of record supports the Veteran's contention 
that, during service, he sustained blunt trauma to his head 
resulting in retained foreign body.  

5.  Medical evidence associates the Veteran's intrusive 
thoughts, recurrent nightmares, hyperarousal symptoms, an 
inability to maintain friendships other than with a few 
family members, sleep difficulties, and irritability with his 
in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to an initial 
compensable rating for service-connected bilateral hearing 
loss have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Compensable Rating For Service-Connected 
Bilateral Hearing Loss

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a September 2004 decision, the RO granted service 
connection for bilateral hearing loss (0%).  Following 
receipt of notice of that determination, the Veteran 
perfected a timely appeal with respect to the RO's assignment 
of an initial noncompensable rating for this disorder.  

At the July 2006 hearing, the Veteran expressed his desire to 
withdraw from appellate review his claim for an initial 
compensable rating for bilateral hearing loss.  T. at 2-3.  A 
written transcription of the Veteran's testimony is of 
record.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to his initial 
compensable rating claim for his service-connected bilateral 
hearing loss is not appropriate.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2008).  The Board does not have 
jurisdiction over this withdrawn issue and, as such, must 
dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

II.  Service Connection For PTSD

        A.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

The Board has considered this legislation but finds that, 
given the favorable action taken herein with regard to the 
Veteran's claim for service connection for PTSD, no further 
discussion of the VCAA is required with respect to this 
issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

        B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Service medical records in the present case are negative for 
complaints of, treatment for, or findings of PTSD.  
Post-service medical records reflect treatment for, and 
evaluation of, a psychiatric disability variously diagnosed 
as PTSD, a bipolar disorder, a depressive disorder not 
otherwise specified versus alcohol and crack induced mood 
disorder, an anxiety disorder, and a mood disorder since 
December 2003.  Entitlement to service connection for a 
psychiatric disorder other than PTSD is discussed in the 
REMAND section below.

To the extent that the Veteran has received diagnoses of 
psychiatric disabilities other than PTSD, the Board notes 
that a "clear" diagnosis of PTSD is no longer required.  
Rather, a diagnosis of PTSD must simply be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that, 
for VA purposes, all mental disorder diagnoses must conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See, 38 C.F.R. § 3.304(f) (2008).  
Consequently, the Veteran's receipt of diagnoses of PTSD in 
the present case is sufficient for § 3.304(f) purposes, 
despite the additional psychiatric diagnoses of a bipolar 
disorder, depression, a mood disorder, and an anxiety 
disorder.  

The Veteran maintains that, when he walked out of a store in 
1992 during service, he was knocked unconscious.  When he 
awoke, his watch and money were gone.  He was afraid because 
he did not know who had attacked him or if the person was 
still nearby.  In any event, he "tried to shake it off . . . 
and . . . eventually got back to the ship," where he talked 
to his petty officer who suggested that he talk to the 
chaplain.  In addition to talking to the chaplain, the 
Veteran also received medical attention for the injury 
sustained to his head.  Current residual symptomatology 
includes nightmares of the attack.  See, e.g., T. at 4-12, 
14-18.  

Service treatment records indicate that, in February 1992, 
the Veteran sustained blunt trauma to his head with loss of 
consciousness.  Due to persistent headaches, he underwent a 
computed tomography scan which reflected the presence of an 
apparent foreign body in the scalp.  A cephalogram confirmed 
the presence of two metallic-like objects in the subcutaneous 
tissues.  In June 1992, he underwent removal of the foreign 
body from his scalp.  At the October 1993 discharge 
examination, he denied having any headaches after the 
surgery.  

Service connection has been granted for a residual scar on 
the right side of the head (10%, from December 2003).  Such 
evidence supports the Veteran's contention that, during 
service, he sustained blunt trauma to his head resulting in 
retained foreign body.  

In light of such credible supporting evidence that the 
Veteran's claimed in-service stressor actually occurred, the 
Board must next consider the matter of whether medical 
evidence links current symptomatology with the Veteran's 
in-service stressor.  In this regard, the Board acknowledges 
that, at a July 2004 VA PTSD examination, the examiner 
concluded that the Veteran has PTSD-but as a result of 
childhood sexual abuse and a post-service stabbing attack.  
The examiner opined that, because the Veteran has no recall 
of the actual in-service attack in 1992, he has no fear of 
dying and no sense of loss of control.  According to the 
Veteran's admission, he recalled only seeing-from the corner 
of his eye-a perpetrator approaching him as he exited a 
convenience store.  His next memory is his picking himself up 
off the ground.  According to the examiner, absent the fear 
of dying or of bodily injury, a diagnosis of PTSD is not 
warranted.  

The examiner acknowledged the Veteran's complaints of 
flashbacks and dreams of the in-service attack but concluded 
that such symptoms relate only to his anger of having been 
robbed.  Significantly, however, on several occasions after 
the July 2004 VA examination, the Veteran has expressed the 
fear he felt when he awoke after being attacked.  For 
instance, at the recent hearing, he testified that, upon 
awakening after the attack, he was afraid because he did not 
know who had attacked him or whether the person "was still 
around the dumpster."  T. at 5.  

Further, in a July 2006 statement, the Veteran's mother 
explained that the Veteran experiences nightmares and crying 
spells.  According to the Veteran's mother, the Veteran 
"feels strange . . . [being] around people he is not 
familiar with [because] he thinks that the man that hurt him 
is still out there."  

Also, at an August 2005 VA outpatient treatment session, the 
Veteran reported having difficulty sleeping "due to 
nightmares about the incident where he was attacked during 
active duty."  Also, according to an October 2004 letter 
from a treating VA physician, the Veteran "has recurrent 
intrusive thoughts of being stabbed in the head while in 
military service."  

Indeed, additional medical opinions of record acknowledge the 
Veteran's description of fear of the in-service attack and, 
in fact, associate this trauma with his PTSD.  For instance, 
in the October 2004 letter, the Veteran's treating physician 
concluded that the Veteran's PTSD had its "onset during his 
military service."  In reaching this conclusion, the doctor 
acknowledged the Veteran's intrusive thoughts, recurrent 
nightmares, hyperarousal symptoms (including a hair-trigger 
rage response and alternating between numbness and rage), and 
an inability to maintain friendships other than with a few 
family members.  

Also, in a November 2004 report, another VA physician (who 
had evaluated the Veteran for one week in May 2004) concluded 
that his PTSD was the result of the in-service attack in 
1992.  According to this doctor, the Veteran's relevant 
symptomatology includes hypervigilance, nightmares, sleep 
difficulties, and irritability.  The physician based these 
conclusions on the Veteran's description of his fear during 
and after the attack and his continual reliving of the trauma 
when he is in similar environments (e.g., at other 
convenience stores).  

Consequently, as this discussion illustrates, the Veteran has 
been diagnosed with PTSD.  Further, medical evidence 
associates his current symptomatology (including intrusive 
thoughts, recurrent nightmares, hyperarousal symptoms, an 
inability to maintain friendships other than with a few 
family members, sleep difficulties, and irritability) with 
his confirmed in-service stressor of having sustained blunt 
trauma to his head.  See 38 C.F.R. § 3.304(f) (2008).  
Accordingly, the Board finds that the evidence supports the 
Veteran's claim for service connection for PTSD.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is dismissed.  

Service connection for PTSD is granted.  




REMAND

Since December 2003 the Veteran has been diagnosed with a 
bipolar disorder, a depressive disorder not otherwise 
specified versus alcohol and crack induced mood disorder, an 
anxiety disorder, and a mood disorder.  In addition, an 
October 2004 written opinion provided by one of the Veteran's 
treating VA physicians stated that the veteran had bipolar 
disorder, manifested by "impressive mood disturbances" and 
suicidal thoughts, which had its onset during military 
service. 

Based on these additional psychiatric diagnoses, the Board 
finds that an additional medical examination is required in 
order to reconcile the various diagnoses of record, as well 
as to address whether such conditions other than PTSD are 
related to service.  See Clemons v. Shinseki, No. 07-558 
(Feb. 17, 2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

In the September 2004 rating action, the RO, in pertinent 
part, denied service connection for hepatitis C.  In a 
statement dated in the following month, the Veteran expressed 
his continued desire for service connection for this 
disorder.  

To date, no statement of the case (SOC) regarding this matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that, when an appellant files a timely 
notice of disagreement (NOD) as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of mental health 
treatment provided to the appellant at the 
New Orleans, Louisiana VAMC (and related 
outpatient clinics), dating from December 
2005 to the present.

2.  Following the completion of the above 
development, The veteran should be 
accorded a VA examination for psychiatric 
disorders.  The examination work sheets 
for psychiatric disorders other than PTSD 
should be used.  The examination report 
should include a detailed account of all 
psychiatric pathology found to be present.  
In rendering these opinions, the examiner 
is requested to attempt to reconcile the 
various mental health diagnoses of record.  
The examiner should specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
examiner is requested to indicate whether 
it is at least as likely as not (50% 
probability) that any current psychiatric 
disorder (other than PTSD) is related to 
an event, injury, or disease in service.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in connection 
with the examination. A complete rationale 
must be provided for all opinions 
expressed.

3.  After the above actions have been 
completed, the Veteran's service 
connection claim for an acquired 
psychiatric disorder other than PTSD 
should be readjudicated.  If, upon 
readjudication, the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case (SSOC). The AOJ should allow an 
appropriate period of time for response.

4.  Unless the claim for service 
connection for hepatitis C is resolved by 
a granting of the benefit sought, or the 
NOD is withdrawn, furnish the Veteran an 
SOC in accordance with 38 C.F.R. § 19.29.  
This issue should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.  

No action is required of the Veteran unless and until he is 
notified by the agency of original jurisdiction.  He has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


